DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the filling of the Amendment on 08/31/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, first line recites “The power control circuit”, which should be -- A power control circuit -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim 68 is objected to because of the following informalities: Claim 68, line 5 recites “the power converter 8”, which appears to be a typographical error of  -- the power converter --.
Appropriate correction is required.
Claim 69 is objected to because of the following informalities: Claim 69, line 2 recites “the PWM inverter”, which should be – the power inverter – because in this way was previously presented this term in the claim; Claim 69, line 3-4 recites “the switches in the inverter switches”, which should be – the switches in the power inverter – because in this way was previously presented this term in the claim; Claim 69, line 4 recites “the PWM inverter”, which should be – the power inverter – because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 7-15, 37-39, 41, 42, 45-47, 51-58 and 64-66 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tokudome et al. (M. Tokudome, et al., "Frequency and Voltage Control of Small Power Systems by Decentralized Controllable Loads", PEDS, 2009, pages 666-671.), hereinafter Tokudome.
Regarding claim 1, Tokudome discloses (see figures 1-6) a power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV])(page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side) having an input side (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; input side connected to AC mains where is connected House 1 - House 4 [includes EWH, ESS and EV]) and an output side  (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; output side of inverter connected to loads as the electric heater [EWH] or battery [ESS or EV]), the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) connectable on the input side to AC mains (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; input side connected to AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and connectable on the output side (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; output side of inverter connected to loads as the electric heater [EWH] or battery [ESS or EV]) to a non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV])(page 667; part II; first paragraph; The House 1∼4 group which include EWH, battery and PV are decentralized in demand side), the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) being adapted to receive and absorb power (figures 5[i], 5[k] and 5[l], part receive and absorb Active and Reactive power when is connected EWH or battery) from the AC mains  when connected (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and to deliver power (figures 5[i], 5[k] and 5[l], part deliver Active and Reactive power)  to the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) in order to stabilize a frequency (figures 6[j], part frequency with control) of the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) when connected thereto (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV])(page 667; part II [B]; first paragraph; the system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research), and wherein the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) has a dynamically changing non-zero power profile (figures 5[a] and 5[b], part dynamically changing of non-zero active and reactive power profile from wind turbine generator) (figures 6[f] and 6[g], part dynamically changing of non-zero active and reactive power profile from diesel generator) and wherein stabilizing (figures 6[j], part frequency with control) the AC mains frequency (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) comprises modulating power (figures 1 and 4, part through power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) provided to the noncritical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) in order to follow the dynamically changing power profile (figures 5[a] and 5[b], part dynamically changing of non-zero active and reactive power profile from wind turbine generator) (figures 6[f] and 6[g], part dynamically changing of non-zero active and reactive power profile from diesel generator) of the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV])(page 668; part III; second paragraph; the system frequency fluctuation and voltage fluctuation occur by the output fluctuation produced by wind turbine generator, photovoltaics and loads. The suppression fluctuation control is achieved by controllable loads which are connected to each bus (see Fig. 1). The consumption command determination is needed for each controllable load due to each controllable load’s different inverter capacity. Therefore, the controllable loads are controlled with droop characteristics and load is shared depending on each capacity of controllable load. The decided droop characteristics for decentralized controllable load are illustrated in Fig. 3. The droop characteristics of EWHs for system frequency is shown in Fig. 3(a). The characteristics were configured such that the bigger the capacity of the inverter, the more the power consumption of EWH increases, while the system frequency goes down. The droop characteristics of batteries for system frequency are shown in Fig. 3(b). Likewise, the characteristics were configured such that the bigger the capacity of inverter, the more active power of battery increases, as the system frequency reduces. Additionally, the characteristics were also configured such that discharge power decreases as the system frequency rises. The droop characteristics of batteries for terminal voltage are shown in Fig. 3(c), the characteristics were configured such that the bigger the capacity of inverter, reactive power of battery increases as the terminal voltage goes down).
Regarding claim 2, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the power stored and delivered (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) by the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) includes reactive power, or active power, or both (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) (page 667; part II [B]; first paragraph; the system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research).
Regarding claim 7, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the power control circuit  (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) maintains the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) at a nominal supply frequency (figure 4 [a or b], part f*) (figures 6[j], part frequency with control; 60 HZ)(page 669; left column; first paragraph; where system frequency command f∗ is 60Hz).
Regarding claim 8, Tokudome discloses everything claimed as applied above (see claim 7). Further, Tokudome discloses (see figures 1-6) the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) has a load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) and the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) decreases the load voltage  (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) when the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is lower than the nominal supply frequency (figure 4 [a or b], part f is lower f*)(figure 3, part control based on droop characteristic for system frequency) (page 668; part III; second paragraph; the controllable loads are controlled with droop characteristics and load is shared depending on each capacity of controllable load. The decided droop characteristics for decentralized controllable load are illustrated in Fig. 3. The droop characteristics of EWHs for system frequency is shown in Fig. 3(a). The characteristics were configured such that the bigger the capacity of the inverter, the more the power consumption of EWH increases, while the system frequency goes down. The droop characteristics of batteries for system frequency are shown in Fig. 3(b). Likewise, the characteristics were configured such that the bigger the capacity of inverter, the more active power of battery increases, as the system frequency reduces. Additionally, the characteristics were also configured such that discharge power decreases as the system frequency rises. The droop characteristics of batteries for terminal voltage are shown in Fig. 3(c), the characteristics were configured such that the bigger the capacity of inverter, reactive power of battery increases as the terminal voltage goes down).
Regarding claim 9, Tokudome discloses everything claimed as applied above (see claim 7). Further, Tokudome discloses (see figures 1-6) the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) has a load voltage  (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) and the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV])  increases the load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) when the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is higher than the nominal supply frequency (figure 4 [a or b], part f is higher f*)(figure 3, part control based on droop characteristic for system frequency) (page 668; part III; second paragraph; the controllable loads are controlled with droop characteristics and load is shared depending on each capacity of controllable load. The decided droop characteristics for decentralized controllable load are illustrated in Fig. 3. The droop characteristics of EWHs for system frequency is shown in Fig. 3(a). The characteristics were configured such that the bigger the capacity of the inverter, the more the power consumption of EWH increases, while the system frequency goes down. The droop characteristics of batteries for system frequency are shown in Fig. 3(b). Likewise, the characteristics were configured such that the bigger the capacity of inverter, the more active power of battery increases, as the system frequency reduces. Additionally, the characteristics were also configured such that discharge power decreases as the system frequency rises. The droop characteristics of batteries for terminal voltage are shown in Fig. 3(c), the characteristics were configured such that the bigger the capacity of inverter, reactive power of battery increases as the terminal voltage goes down).
Regarding claim 10, Tokudome discloses everything claimed as applied above (see claim 9). Further, Tokudome discloses (see figures 1-6) the load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) is increased (figure 3[c], part increased voltage) to exceed a nominal supply voltage (figure 4, part nominal supply voltage V*).
Regarding claim 11, Tokudome discloses everything claimed as applied above (see claim 7). Further, Tokudome discloses (see figures 1-6) the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) has a load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) and the power control circuit provides an auxiliary voltage (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; auxiliary voltage from inverter) (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side) to increase or decrease (figure 3[c], part increase or decrease voltage) the load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]).
Regarding claim 12, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) a first power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) for storing and delivering power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) thereby enabling a power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) to store and deliver power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered).
Regarding claim 13, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) stores and delivers reactive power, or active power, or both (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) (page 667; part II [B]; first paragraph; the system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research).
Regarding claim 14, Tokudome discloses everything claimed as applied above (see claim 12). Further, Tokudome discloses (see figures 1-6) the power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is a reactive power controller (figure 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; reactive power control command Qb) (figure 5[l], part Reactive power stored and delivered) (page 667; part II [B]; first paragraph; the system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research).
Regarding claim 15, Tokudome discloses everything claimed as applied above (see claim 12). Further, Tokudome discloses (see figures 1-6) the power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is connected in series (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side) with the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]).
Regarding claim 37, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) a frequency controller (figure 4 [a or b], part frequency controller) for detecting the frequency (figure 4 [a or b], part f) of the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and providing a frequency control signal  (figure 4 [a or b], parts Upe or Upb) based on whether the frequency (figure 4 [a or b], part f) of the AC mains (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is above or below a nominal supply frequency (figure 4 [a or b], part f*)(figure 3[a and b], part frequency control), the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) referring to the frequency control signal (figure 4 [a or b], parts Upe or Upb) to store or deliver power (figure 3[a and b], part f vs P or Q) when the frequency (figure 4 [a or b], part f) of the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is above or below the nominal supply frequency  (figure 4 [a or b], part f*), thereby maintaining the AC mains (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV])  at the nominal supply frequency (figure 4 [a or b], part f*)(figure 6[j], part system frequency with control).
Regarding claim 38, Tokudome discloses everything claimed as applied above (see claim 37). Further, Tokudome discloses (see figures 1-6) the frequency control signal (figure 4 [a or b], parts Upe or Upb) is provided to a power controller (figure 4 [a or b], parts power controller generated by EWH and Battery) for storing and delivering power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered)  thereby enabling the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV])  to store and deliver power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered).
Regarding claim 39, Tokudome discloses everything claimed as applied above (see claim 38). Further, Tokudome discloses (see figures 1-6) the frequency controller (figure 4 [a or b], part frequency controller) forms part of the power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]).
Regarding claim 41, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) is a hot water heater non-critical load (figures 1 and 4, part non-critical loads as the electric water heater [EWH]).
Regarding claim 42, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is provided integrally with the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV])(page 667; part II; paragraphs 1 and 4; The House 1∼4 group which include EWH, battery and PV are decentralized in demand side… The system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research).
Regarding claim 45, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is generated by one or more dynamically changing renewable energy sources  (figure 1, part wind generator WG)(page 666; part I; first paragraph; Introduction of wind generation and photovoltaic generation that use renewable energy are anticipated influence on the environment in the future).
Regarding claim 46, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 47, claim 2 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 51, Tokudome discloses everything claimed as applied above (see claim 46). Further, Tokudome discloses (see figures 1-6) delivering power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) to the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]) to stabilize the frequency (figures 6[j], part frequency with control) of the AC mains (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) (page 667; part II [B]; first paragraph; the system frequency and terminal voltage fluctuations are suppressed by active and reactive power control with controllable load. EWH and battery are used as controllable load in this research).
Regarding claim 52, claim 7 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 53, claim 8 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 54, claim 9 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 55, claim 10 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 56, claim 11 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 57, claim 12 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 58, claim 15 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 64, claim 37 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 65, claim 38 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 66, claim 42 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26, 43, 60 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokudome et al. (M. Tokudome, et al., "Frequency and Voltage Control of Small Power Systems by Decentralized Controllable Loads", PEDS, 2009, pages 666-671.), hereinafter Tokudome in view of Chow et al. (US 2005/0071050), hereinafter Chow.
Regarding claim 17, Tokudome discloses everything claimed as applied above (see claim 12). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is connected in series (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side)  with the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does expressly disclose a second power controller, and the second power controller is connected in parallel across the first power controller and the non-critical load.
Chow teaches (see figures 1-15) a second power controller (figure 1, part second power controller generated 106 [shunt VSC]), and wherein the first power controller (figure 1, part first power controller generated 108 [series VSC]) (figure 2, part first power controller [108] represented by 302 between Bus 2 and Bus 3)  is connected in series with the AC mains (figure 2, part AC mains from Bus 2) and the load (figure 3, part load at Bus 3), and the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) is connected in parallel across the first power controller (figure 1, part first power controller generated 108 [series VSC])  and the load (figure 3, part load at Bus 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain a second power controller, and wherein the first power controller is connected in series with the AC mains and the non-critical load, and the second power controller is connected in parallel across the first power controller and the non-critical load, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 18, Tokudome and Chow teach everything claimed as applied above (see claim 17). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does expressly disclose the first and second power controllers are interconnected through a power transfer connection.
Chow teaches (see figures 1-15) the first (figure 1, part first power controller generated 108 [series VSC]) and second power controllers (figure 1, part second power controller generated 106 [shunt VSC]) are interconnected through a power transfer connection (figure 1, part power transfer connection at DC link).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 19, Tokudome and Chow teach everything claimed as applied above (see claim 18). However, Tokudome does expressly disclose the power transfer connection includes an energy storage element.
Chow teaches (see figures 1-15) the power transfer connection (figure 1, part power transfer connection at DC link) includes an energy storage element (figure 1, part capacitor at DC link).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 20, Tokudome and Chow teach everything claimed as applied above (see claim 19). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does expressly disclose the energy storage element is a capacitor connected in parallel across both the first and second power controllers.
Chow teaches (see figures 1-15) the energy storage element is a capacitor (figure 1, part capacitor at DC link) connected in parallel across both the first (figure 1, part first power controller generated 108 [series VSC]) and second power controllers (figure 1, part second power controller generated 106 [shunt VSC]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain the energy storage element is a capacitor connected in parallel across both the first and second power controllers, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 21, Tokudome and Chow teach everything claimed as applied above (see claim 18). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) store and deliver power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered), and first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) stores and delivers power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) to the AC mains (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) or to the noncritical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does expressly disclose either or both the first and second power controllers store and deliver power to the other of the first and second power controllers through the power transfer connection, and the other of the first and second power controllers stores and delivers power to the AC mains or to the noncritical load.
Chow teaches (see figures 1-15) either or both the first (figure 1, part first power controller generated 108 [series VSC]) and second power controllers (figure 1, part second power controller generated 106 [shunt VSC]) store and deliver power to the other of the first (figure 1, part first power controller generated 108 [series VSC]) and second power controllers (figure 1, part second power controller generated 106 [shunt VSC]) through the power transfer connection (figure 1, part power transfer connection at DC link), and the other of the first  (figure 1, part first power controller generated 108 [series VSC]) and second power controllers (figure 1, part second power controller generated 106 [shunt VSC]) stores and delivers power to the AC mains (figure 2, part AC mains from Bus 2) or to the load (figure 3, part load at Bus 3) (paragraphs [0030] and [0031]; the series VSC 108 provides the primary function of the UPFC system 100 by injecting a voltage Vm2 with controllable magnitude Vm2 and phase angle in series with the transmission line 116 via the series transformer 102… The transmission line 116 current {right arrow over (I)} flows through this voltage source resulting in reactive and real power exchange between the voltage source and the ac system. The reactive power flow Q exchanged at the terminal of the series transformer 102 is generated internally by the series VSC 108. The real power flow P exchanged at the terminal of the series transformer 102 is converted into dc power, which appears at the dc link as a positive or negative real power demand… The shunt VSC 106 supplies or absorbs the real power flow P demanded by the series VSC 108 at the dc link to support a real power exchange resulting from series voltage injections into the transmission line 116 by the series VSC 108. The dc link power demand of the series VSC 108 is converted back to ac by the shunt VSC 106 and coupled to the transmission line 116 via the shunt transformer 104. In addition to the real power need of the series VSC 108, the shunt VSC 106 can also generate or absorb controllable reactive power flow Q to provide independent shunt reactive compensation for the transmission line 116).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain either or both the first and second power controllers store and deliver power to the other of the first and second power controllers through the power transfer connection, and the other of the first and second power controllers stores and delivers power to the AC mains or to the noncritical load, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 22, Tokudome and Chow teach everything claimed as applied above (see claim 18). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) stores and delivers active power (figures 5[i] and 5[k], part Active power stored and delivered). However, Tokudome does not expressly disclose the first power controller stores and delivers active power to the second power controller through the power transfer connection, and the second power controller stores and delivers active power to the AC mains.
Chow teaches (see figures 1-15) the first power controller (figure 1, part first power controller generated 108 [series VSC]) stores and delivers active power to the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) through the power transfer connection (figure 1, part power transfer connection at DC link), and the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) stores and delivers active power to the AC mains (figure 2, part AC mains from Bus 2) (paragraphs [0030] and [0031]; The shunt VSC 106 supplies or absorbs the real power flow P demanded by the series VSC 108 at the dc link to support a real power exchange resulting from series voltage injections into the transmission line 116 by the series VSC 108. The dc link power demand of the series VSC 108 is converted back to ac by the shunt VSC 106 and coupled to the transmission line 116 via the shunt transformer 104. In addition to the real power need of the series VSC 108, the shunt VSC 106 can also generate or absorb controllable reactive power flow Q to provide independent shunt reactive compensation for the transmission line 116).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain the first power controller stores and delivers active power to the second power controller through the power transfer connection, and the second power controller stores and delivers active power to the AC mains, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 23, Tokudome and Chow teach everything claimed as applied above (see claim 18). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]), and the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) stores and delivers power (figures 5[i], 5[k] and 5[l], part Active and Reactive power stored and delivered) to the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does not expressly disclose the second power controller stores and delivers power to the first power controller through the power transfer connection.
Chow teaches (see figures 1-15) the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) stores and delivers power to the first power controller (figure 1, part first power controller generated 108 [series VSC]) through the power transfer connection (figure 1, part power transfer connection at DC link), and the first power controller  (figure 1, part first power controller generated 108 [series VSC]) stores and delivers power to the load (figure 3, part load at Bus 3) (paragraphs [0030] and [0031]; The shunt VSC 106 supplies or absorbs the real power flow P demanded by the series VSC 108 at the dc link to support a real power exchange resulting from series voltage injections into the transmission line 116 by the series VSC 108. The dc link power demand of the series VSC 108 is converted back to ac by the shunt VSC 106 and coupled to the transmission line 116 via the shunt transformer 104. In addition to the real power need of the series VSC 108, the shunt VSC 106 can also generate or absorb controllable reactive power flow Q to provide independent shunt reactive compensation for the transmission line 116).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain the second power controller stores and delivers power to the first power controller through the power transfer connection, and the first power controller stores and delivers power to the non-critical load, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 24, Tokudome discloses everything claimed as applied above (see claim 12). Further, Tokudome discloses (see figures 1-6) the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is connected in series (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side)  with the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does expressly disclose a second power controller, and the second power controller is connected in parallel across the non-critical load.
Chow teaches (see figures 1-15) a second power controller (figure 1, part second power controller generated 106 [shunt VSC]), and wherein the first power controller (figure 1, part first power controller generated 108 [series VSC]) (figure 2, part first power controller [108] represented by 302 between Bus 2 and Bus 3)  is connected in series with the AC mains (figure 2, part AC mains from Bus 2) and the load (figure 3, part load at Bus 3), and the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) is connected in parallel across the load (figure 3, part load at Bus 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow and obtain a second power controller, and wherein the first power controller is connected in series with the AC mains and the non-critical load, and the second power controller is connected in parallel across the non-critical load, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 25, Tokudome discloses everything claimed as applied above (see claim 12). Further, Tokudome discloses (see figures 1-6) the power controller (figures 1 and 4, part power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does not expressly disclose a power inverter and an energy storage element.
Chow teaches (see figures 1-15) the power controller (figure 1, part power controller generated 108 [series VSC]) includes a power inverter (figure 1, part power controller generated 108 [series VSC]) and an energy storage element (figure 1, part power capacitor at DC LINK).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 26, Tokudome and Chow teach everything claimed as applied above (see claim 25). However, Tokudome does not expressly disclose the energy storage element is a capacitor or an inductor.
Chow teaches (see figures 1-15) the energy storage element is a capacitor (figure 1, part power capacitor at DC LINK).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 43, Tokudome discloses everything claimed as applied above (see claim 1). Further, Tokudome discloses (see figures 1-6) the noncritical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). However, Tokudome does not expressly disclose a bypass circuit having a bypass switch operable to connect the AC mains directly to the noncritical load through the bypass circuit.
Chow teaches (see figures 1-15) a bypass circuit (figure 1, part bypass circuit generated by switch B) having a bypass switch (figure 1, part bypass circuit generated by switch B) operable to connect the AC mains (figure 2, part AC mains from Bus 2) directly to the load (figure 3, part load at Bus 3) through the bypass circuit (figure 1, part bypass circuit generated by switch B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with second power controller features as taught by Chow to obtain a bypass circuit having a bypass switch operable to connect the AC mains directly to the noncritical load through the bypass circuit, because it provides more efficient switching control to obtain a power flow controller responsive to power circulation demand for optimizing power transfer in a power network (paragraph [0007]).
Regarding claim 60, claim 17 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Regarding claim 61, claim 24 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tokudome et al. (M. Tokudome, et al., "Frequency and Voltage Control of Small Power Systems by Decentralized Controllable Loads", PEDS, 2009, pages 666-671.), hereinafter Tokudome in view of Chow et al. (US 2005/0071050), hereinafter Chow, and further in view of Gyugyi et al (L. Gyugyi, et al., "The Unified Power Flow Controller: A New Approach to Power Transmission Control," IEEE Transaction on Power Delivery 10 (1995) No. 2.), hereinafter Gyugyi.
Regarding claim 27, Tokudome and Chow teach everything claimed as applied above (see claim 25). Further, Tokudome discloses (see figures 1-6) the power inverter (figures 1 and 4, part inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side). However, Tokudome does not expressly disclose the power inverter has at least two levels.
Gyugyi teaches (see figures 1-18) the power inverter has at least two levels (figure 1, part Inverter 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with the inverter features as taught by Gyugyi, because it provides more efficient power conversion in order to more efficient compensation (Abstract). 
Regarding claim 28, Tokudome and Chow teach everything claimed as applied above (see claim 25). Further, Tokudome discloses (see figures 1-6) the power inverter (figures 1 and 4, part inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side). However, Tokudome does not expressly disclose the power inverter is a pulse-width modulation power inverter.
Gyugyi teaches (see figures 1-18) the power inverter is a pulse-width modulation power inverter (figure 10, part Inverter 2) (page 1096; right column; paragraph 5; pulse width modulation [PWM]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the power control circuit of Tokudome with the inverter features as taught by Gyugyi, because it provides more efficient power conversion in order to more efficient compensation (Abstract). 
Allowable Subject Matter
Claims 68 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a power controller having a power inverter and an energy storage element, said power controller further including a pulse-width-modulated (PWM) generator and a synchronization network with an input attached to the AC mains and an output providing phase information to the PWM generator, said synchronization network generates switching signals for the power inverter, a comparator comparing the AC mains voltage with a reference voltage and producing a difference signal, a voltage controller receiving the difference signal and creating a control output to the PWM generator, in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 12-17 of the Applicant's Response (“Tokudome relates to "a method for system frequency control and voltage control using decentralized loads in a small power system" (page 666) and it does not refer to the control of mains”).
The Examiner respectfully disagrees with Applicant’s arguments, because Tokudome discloses the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]). The AC mains in the power system (figure 1) of Tokudome’s reference is the AC mains where is connected House 1-House 4. It should be noted that broad claim language as recited does not defines a limit, standard and or range for what is meant by AC mains. Therefore, Tokudome meets with the claimed limitation. Furthermore, the reference Chung et al. (US 2007/0057640) teaches this AC mains feature (figure 7, part AC mains). 

Applicant’s argues on pages 18-19 of the Applicant's Response (“Fig. 4 [a or b] does not disclose an actual control circuit. Instead, it is a mathematical model of droop characteristics. While the Examiner cites page 666; part I; fourth paragraph of Tokudome as disclosing that terminal voltage control becomes possible by reactive power control of an inverter connected to a battery that is introduced on the demand side," neither the inverter nor the battery is shown, e.g., for the EWH. In fact there is no input terminal voltage for the EWH and the output is power and water temperature”).
The Examiner respectfully disagrees with Applicant’s arguments, because all control circuits are based on mathematical model. Tokudome’s reference discloses a power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side) having an input side (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; input side connected to AC mains where is connected House 1 - House 4 [includes EWH, ESS and EV]) and an output side  (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]; output side of inverter connected to loads as the electric heater [EWH] or battery [ESS or EV]). The figures 1 and 4 not presented the connections of the inverter with the electric heater [EWH] or battery [ESS or EV], but in page 666, part I (fourth paragraph) clearly describe this configuration through “terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side”. Therefore, Tokudome meets with the claimed limitation. Additional, it should be noted that broad claim language as recited does not defines all the stage of the control circuit (as presented in example figure 11a).  The examiner suggests the applicant to positively recite in the claim language (independent claims) all the stage of the control circuit (as presented in example figure 11a; as presented in new claim 68), in order to distinguish the invention from the prior art of record.
Applicant’s argues on page 20 of the Applicant's Response (“It should be noted that Figs. 5a and 5b relate to the output of the wind turbine generator combined at note 12 to the diesel generator output, but do not show that the mains (combination) has a "dynamically changing power profile" as required by claim 1. Fig. 6f and 6g show the output power of the diesel generator, not the combination”).
The Examiner respectfully disagrees with Applicant’s arguments, because Tokudome’s reference discloses the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) has a dynamically changing non-zero power profile (figures 5[a] and 5[b], part dynamically changing of non-zero active and reactive power profile from wind turbine generator) (figures 6[f] and 6[g], part dynamically changing of non-zero active and reactive power profile from diesel generator). Based on figures  5[a]/5[b] (regarding wind turbine generator) and figures 6[f] and 6[g] (regarding diesel generator), it is clear that the AC mains (figure 1, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) has a dynamically changing non-zero power profile because both active and reactive power are dynamically changing through the time. Therefore, Tokudome meets with the claimed limitation.
Applicant’s argues on page 21 of the Applicant's Response (“Claim 8 states that "the power control circuit decreases the load voltage when the frequency of the AC mains is lower than the nominal supply frequency." The Examiner cites Fig. 3 and page 668 of Tokudome. However, the description of droop at those pages fail to show a relationship between load voltage and frequency”).
The Examiner respectfully disagrees with Applicant’s arguments, because Tokudome’s reference discloses the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) decreases the load voltage  (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) when the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is lower than the nominal supply frequency (figure 4 [a or b], part f is lower f*) (figure 3, part control based on droop characteristic for system frequency) (page 668; part III; second paragraph). When the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]), presented in the controller as f (figure 4 [a or b], part f), is lower than the nominal supply frequency, presented in the controller as (figure 4 [a or b], part f*), the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) decreases the load voltage  (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]), through the power command in order to compensate the frequency and voltage fluctuations (Abstract).    
Applicant’s argues on page 21 of the Applicant's Response (“According to claim 9 "the power control circuit increases the load voltage when the frequency of the AC mains is higher than the nominal supply frequency. As noted above, for the electric water heater, Tokudome discloses that the bigger the capacity of the EWH inverter, the more the power consumption of the EWH increases, while the system frequency goes down, i.e., the load gets bigger (increased consumption) as the frequency reduces. However, it does not disclose its effect on the load voltage”).
The Examiner respectfully disagrees with Applicant’s arguments, because Tokudome’s reference discloses the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV])  increases the load voltage (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]) when the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) is higher than the nominal supply frequency (figure 4 [a or b], part f is higher f*) (figure 3, part control based on droop characteristic for system frequency) (page 668; part III; second paragraph). When the frequency of the AC mains (figures 1 and 4, part frequency f of AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]), presented in the controller as f (figure 4 [a or b], part f), is higher than the nominal supply frequency, presented in the controller as (figure 4 [a or b], part f*), the power control circuit (figures 1 and 4, part power control circuit generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) increase the load voltage  (figures 1 and 4, part load voltage of non-critical loads as the electric heater [EWH] or battery [ESS or EV]), through the power command in order to compensate the frequency and voltage fluctuations (Abstract).  
Applicant’s argues on pages 22-23 of the Applicant's Response (“While the VCS 106 may be connected in parallel with the VCS 108, it is not connected in parallel across the first power controller and the non- critical load" (claims 17 and 60) or simply "the non-critical load" (claim 61). Note that this arrangement is like the prior art disclosed in FIG. 3 of the present invention. See [0008]. Thus, it is not the present invention”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination of Tokudome and Chow. Tokudome discloses the first power controller (figures 1 and 4, part first power controller generated by controller at figure 4 [a or b] and the inverter [not show] connected to the electric heater [EWH] or battery [ESS or EV]) is connected in series (page 666; part I; fourth paragraph; terminal voltage control becomes possible by reactive power control of inverter connected to battery that is introduced on the demand side)  with the AC mains  (figures 1 and 4, part AC mains where is connected House 1-House 4 [includes EWH, ESS and EV]) and the non-critical load (figures 1 and 4, part non-critical loads as the electric heater [EWH] or battery [ESS or EV]). Chow teaches a second power controller (figure 1, part second power controller generated 106 [shunt VSC]), and wherein the first power controller (figure 1, part first power controller generated 108 [series VSC]) (figure 2, part first power controller [108] represented by 302 between Bus 2 and Bus 3) is connected in series with the AC mains (figure 2, part AC mains from Bus 2) and the load (figure 3, part load at Bus 3), and the second power controller (figure 1, part second power controller generated 106 [shunt VSC]) is connected in parallel across the first power controller (figure 1, part first power controller generated 108 [series VSC])  and the load (figure 3, part load at Bus 3). Furthermore, the Applicant’s admitted prior art this type of configuration (figure 10c).
Applicant’s argues on page 24 of the Applicant's Response (“Gyugyi does not explicitly disclose an inverter with at least two levels”).
The Examiner respectfully disagrees with Applicant’s arguments, because the power inverter presented in Gyugyi reference is considered at least two levels configuration (figure 1, part Inverter 2).
Applicant’s argues on page 25 of the Applicant's Response (“Thus, there is no disclosure that Inverter 2 of Figure 10 includes PWM”).
The Examiner respectfully disagrees with Applicant’s arguments, because Gyugyi teaches the power inverter is a pulse-width modulation power inverter (figure 10, part Inverter 2) (page 1096; right column; paragraph 5; pulse width modulation [PWM]). This type of inverter using PWM control is very common in this type of power control because it provides more efficient switching control. In order to provides more evidence about this features Chung et al. (US 2007/0057640) teaches the power inverter is a pulse-width modulation power inverter (figure 7, part PWM inverter). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                                 Supervisory Patent Examiner, Art Unit 2839